                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARY MERITHEW,

                   Plaintiff,
                                           Case No. 18-CV-11182
vs.                                        HON. GEORGE CARAM STEEH

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
___________________________/

                 ORDER ACCEPTING MAGISTRATE
        JUDGE'S REPORT AND RECOMMENDATION [ECF No. 18]

      Plaintiff Mary Merithew filed an application for Social Security

Supplemental Insurance benefits (SSI) on March 20, 2014. Plaintiff

alleges disability based on anxiety, bipolar, and panic disorder. The ALJ

found that plaintiff was not disabled and denied her claims because a

person with her background and residual functional capacity could perform

a significant number of jobs. Plaintiff requested review of the ALJ’s

decision. On February 27, 2018, the Appeals Council denied review,

making the ALJ’s decision the final decision of the Commissioner. Plaintiff

timely filed for judicial review.

      Both parties filed motions for summary judgment which were referred

to the Magistrate Judge for report and recommendation. On April 11,

                                     -1-
2019, the Magistrate Judge issued a report and recommendation

recommending that plaintiff=s motion for summary judgment be denied and

defendant=s motion for summary judgment be granted. Objections to the

report have not been filed by defendant within the established time period.

The court has reviewed the file, record and magistrate judge’s report and

recommendation.

     The court agrees with the analysis conducted by the magistrate

judge, and therefore accepts his recommendation. Now, therefore,

     IT IS HEREBY ORDERED that plaintiff’s motion for summary

judgment is DENIED.

     IT IS HEREBY FURTHER ORDERED that defendant’s motion for

summary judgment is GRANTED.

     IT IS HEREBY FURTHER ORDERED that judgment enter for

defendant.

Dated: April 30, 2019
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                     April 30, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                           -2-
